Citation Nr: 1443817	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  10-17 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for a seizure disorder.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from December 2003 to April 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In October 2013, the Veteran filed a formal claim seeking entitlement to a total disability rating based upon individual unemployability (TDIU benefits).  A request for TDIU benefits is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, entitlement to TDIU benefits is listed as an issue on appeal.


REMAND

The Veteran is seeking entitlement an increased initial evaluation in excess of 40 percent for a seizure disorder; and entitlement to TDIU benefits.  After reviewing the Veteran's claims file, the Board finds there is a further duty to assist the Veteran in this matter.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  
	
A review of the Veteran's most recent VA examination for seizures disorders, conducted in October 2013, reveals multiple inconsistencies in the reported symptomatology of the Veteran's seizure disorder.  The medical history portion of the examination report stated, "[h]e reports his last small seizure occurred 9/27/13.  Additionally, he reports having a small seizure on 9/14/13 and had a grand mal seizure 6/2013."   Where the examination report asked if the Veteran had ever had a major seizure, the examiner checked yes, at least 1 in the past 2 years, and averaging at least 1 in the past 6 months.  However, in the remarks section of the examination report, the examiner stated, "[h]is last seizure-gran mal is on 9/27/13 with frequency of once every 30-45 days with smaller ones in between."  The severity and frequency of the Veteran's seizures is critical in properly evaluating the Veteran's service-connected seizure disorder. See 38 C.F.R. § 4.124a, Diagnostic Code 8910, General Rating Formula for Major and Minor Epileptic.  Under these circumstances, the RO must schedule the Veteran for the appropriate examination to determine the current severity of his seizure disorder.  38 C.F.R. § 3.159(c)(4)(i);  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran's October 2013 VA examination for seizures disorders noted that his seizure disorder was being treated with "prescribed medical marijuana taken daily."  Private treatment reports relating to this course of treatment are not found in the claims file.  Accordingly, the RO, with the assistance of the Veteran, must attempt to obtain these records. 

In October 2008, the Veteran submitted an application form indicating that he had claimed or was receiving disability benefits from the Social Security Administration.  An attempt to obtain any relevant records from SSA is not found in the record.  Accordingly, the duty to assist requires a remand to obtain the potentially relevant SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Finally, given the passage of time, the RO, with the assistance of the Veteran, must also attempt to obtain the Veteran's updated treatment records related to his seizure disorder.

In October 2013, the Veteran filed a claim seeking entitlement to TDIU benefits.  Accordingly, the issue of entitlement to TDIU benefits must be remanded to the RO for initial adjudication. Rice v. Shinseki, 22 Vet. App. 447, 453 (2011).  The Board also observes that the regulation for evaluated the Veteran's seizure disorder provides the following guidance regarding epilepsy and unemployability: 

(1)  Rating specialists must bear in mind that the epileptic, although his or her seizures are controlled, may find employment and rehabilitation difficult of attainment due to employer reluctance to the hiring of the epileptic. 

(2)  Where a case is encountered with a definite history of unemployment, full and complete development should be undertaken to ascertain whether the epilepsy is the determining factor in his or her inability to obtain employment. 

(3)  The assent of the claimant should first be obtained for permission to conduct this economic and social survey.  The purpose of this survey is to secure all the relevant facts and data necessary to permit of a true judgment as to the reason for his or her unemployment and should include information as to:    

      (a) Education; 
      (b) Occupations prior and subsequent to service; 
      (c) Places of employment and reasons for termination; 
      (d) Wages received; 
      (e) Number of seizures. 
      
(4)  Upon completion of this survey and current examination, the case should have rating board consideration. Where in the judgment of the rating board the veteran's unemployability is due to epilepsy and jurisdiction is not vested in that body by reason of schedular evaluations, the case should be submitted to the Director, Compensation and Pension Service. 

38 C.F.R. § 4.124a , Diagnostic Codes 8910-8914.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and request that he identify or submit any additional pertinent evidence in support of his claim, to include all VA and non-VA non-VA medical care providers who have treated or examined him for his seizure disorder.  The Board is particular interested in (a) private treatment records, relating to any medical marijuana therapy treatment he has received for his seizure disorder; (b) copies of any log book the Veteran may maintain to document his seizure disorders; and (c) information concerning any disability benefits he has received from the Social Security Administration (SSA).  Thereafter, attempt to procure copies of all VA and non-VA records which have not previously been obtained from identified treatment sources.    

Regardless of his response, the RO must obtain all available treatment records from the VA medical centers in Fresno, California (since March 2014) and San Francisco, California (since November 2013).

The RO must also attempt to obtain any pertinent records relating to the Veteran receiving disability benefits from SSA, including any disability decisions issued by SSA concerning the Veteran and the underlying treatment records used to render such decision.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an examination to determine the current severity of his service-connected seizure disorder.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  A complete rationale must be provided for any opinion expressed.
 
The examiner must provide accurate and fully descriptive assessments of all symptomatology relating to the Veteran's seizure disorder pursuant to 38 C.F.R. § 4.124a , Diagnostic Codes 8910-8914 and the General Rating Formula for Major and Minor Epileptic Seizures.

Finally, the examiner must discuss the effects of the Veteran's seizure disorder on his ability to maintain employment consistent with his education and occupational experience.  In doing so, the examiner must consider the information laid out under 38 C.F.R. § 4.124a regarding epilepsy and unemployability.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   

3.  Conduct required development to ascertain whether the Veteran's seizure disorder is the determining factor in his inability to obtain employment.  Refer to 38 C.F.R. §4.124a, Diagnostic Code 8914, Epilepsy and Employability.  The Veteran's consent to conduct an economic and social survey should be sought and the survey should be conducted to secure all the relevant facts and data necessary - to include, but not limited to, the following: (a) Education; (b) Occupations prior and subsequent to service; (c) Places of employment and reasons for termination; (d) Wages received; and (e) Number of seizures.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claims.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and included in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.

6.  After completing the above, and any other development as may be indicated, re-adjudicate all of the issues on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, provide an adequate opportunity to respond, and then return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



